ORDER
PER CURIAM.
Sweet Surrender, Inc. (Surrender) appeals from the trial court’s granting of the motion to dismiss filed by The American Bagel Company, d/b/a Chesapeake Bagel Bakery System (Bagel). Bagel urged the court had no subject matter jurisdiction due to the forum selection clauses contained in the agreements between these parties.
Forum selection clauses should be enforced “unless it is unfair or unreasonable to do so.” High Life Sales Co. v. Brown-Forman Corp., 823 S.W.2d 493, 494 (Mo. banc 1992).
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An opinion would have no prece-dential value. Judgment affirmed pursuant to Rule 84.16(b).